--------------------------------------------------------------------------------



AXIS JOINT VENTURE AGREEMENT


THIS AXIS JOINT VENTURE AGREEMENT (“Agreement”) is made as of the 22nd,day of
April, 2010, (“Effective Date”) by and between AXIS TECHNOLOGIES GROUP, INC.
(“ATG”) and AXIS TECHNOLOGIES, INC. (“AT” and collectively with ATG referred to
as “AXIS”) and IRC – INTERSTATE REALTY CORPORATION (“IRC”), and is joined herein
by DHAB, LLC for the limited purposes set forth herein, but not as a joint
venture partner with AXIS or with IRC.


RECITALS:


 
A.
AXIS is an innovator in the field of fluorescent lighting ballasts, sometimes
referred to as daylight harvesting ballasts (the “Ballasts”) and is engaged in
the business of designing, marketing and selling the Ballasts.



 
B.
AXIS presently has insufficient funds available to it to accomplish the
foregoing whether from equity or credit sources, and is looking for sources of
short term and long term funding, as well as help in locating and marketing to
customers for the Ballasts.



 
C.
AXIS has asked IRC for assistance locating additional operating funds for short
term inventory acquisition needs, and for help locating longer term working
capital funding in an amount of up to $6,000,000, which longer term funding
could take the form of equity investment through the purchase of common or
preferred stock in ATG, or an additional credit facility, or combination
thereof.



 
D.
In return for IRC’s assistance, AXIS is willing to commit to sell or transfer up
to a 2/3 controlling interest in AXIS to DHAB in return for said longer term
operating capital or funding.



 
E.
AXIS and IRC have determined it is in their mutual best interests to enter into
this Agreement to memoralize the foregoing and the obligations of both parties
in regards thereto.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed as follows:


ARTICLE I


DEFINITIONS


As used in this Agreement, unless the context otherwise requires, the following
terms shall have the meanings set forth below:

 
1

--------------------------------------------------------------------------------

 

“Agreement” shall mean this Joint Venture Agreement for AXIS Joint Venture, as
amended or restated from time to time.


“ATG Stock” shall mean common stock of ATG.


“AXIS Contributed Inventory” means that part of the IRC Inventory already owned
by AXIS as of the date hereof consisting of approximately 9500 Units which AXIS
is contributing to the Joint Venture to fill the first Purchase Order described
in Section 3.3.1 hereof.


 “AXIS Notes” shall mean those certain promissory notes of even date executed by
AXIS to evidence the obligations of AXIS to repay to IRC the sums advanced upon
IRC’s applications under the Letters of Credit, as well as other obligations of
AXIS to IRC as described herein.


“Customer” shall mean a Person submitting a Purchase Order to AXIS for IRC
Inventory which has been approved by IRC.


“DHAB” shall mean DHAB, LLC, a Tennessee limited liability company.


“DHAB Purchase Money Note” means that certain promissory note of even date in
the principal amount of $6,000,000 executed by DHAB to the order of AXIS due and
payable on such terms as are set forth therein.


“DHAB Stock Pledge Agreement” means that certain stock pledge agreement of even
date executed by DHAB as pledgor pledging to AXIS as secured party the
163,192,720 shares of ATG Stock sold to DHAB, and containing such terms and
conditions as shall be mutually agreed upon between DHAB and AXIS.


“Direct Pay Letter of Credit” shall mean a letter of credit issued by a
financial institution chosen by IRC providing for the direct payment to a
Manufacturer of the cost of IRC Inventory.


“Gemini” shall mean Gemini Strategies, LLC, as collateral agent for the lenders
currently providing Inventory financing for AXIS.


“Inventory” shall mean all goods consisting of inventory under the UCC.


“IRC Collateral” shall mean the IRC Inventory, the accounts receivable of AXIS
created by the sale of the IRC Inventory , and all other personal property of
AXIS described in the IRC Security Agreement.


“IRC Inventory” shall mean the AXIS Contributed Inventory, as well as all
Inventory purchased or paid for by AXIS using a source of funds provided by IRC,
directly, such as by loan to AXIS, or indirectly, such as by letter of credit
issued upon the application of IRC which is drawn upon to pay for IRC Inventory
ordered by AXIS.

 
2

--------------------------------------------------------------------------------

 

“IRC Security Agreement” shall mean that certain Security Agreement of even date
herewith signed by AXIS granting to IRC a security interest in the IRC
Collateral to secure the obligations of AXIS to IRC described therein.


“IRC Transaction” shall mean the execution of this Agreement, the issuance of
the Letters of Credit, the contribution  of the IRC Inventory by AXIS,  and the
purchase of additional inventory using funds provided by IRC,  and the closing
of the sales of IRC Inventory to Customers, and all matters ancillary and
relating thereto.


“Joint Venture” shall mean the joint venture or partnership formed under this
Agreement.


“Letters of Credit” shall mean all Direct Pay Letters of Credit and Standby
Letters of Credit.


“Magna Account” shall mean that certain deposit account maintained by AXIS with
Magna Bank, into which account all monies paid by Customers for IRC Inventory
shall be directly deposited.


“Magna Bank” shall mean Magna Bank, FSB, located in Memphis, Tennessee.


“Manufacturer” shall mean any Person manufacturing IRC Inventory at the request
of AXIS.


“Partner” shall mean AXIS and IRC as joint venture partners.


“Person” shall mean any natural person, corporation, partnership, limited
liability company or other legal entity capable of contracting in its own name.


“Purchase Order” shall mean a contract or order submitted by a Customer to AXIS
for the purchase of IRC Inventory.


“Standby Letter of Credit” shall mean any letter of credit issued by a financial
institution chosen by IRC providing for the payment to a Customer of the cost of
repurchase of any IRC Inventory not sold by such Customer within a period of
time specified in the Standby Letter of Credit.


“State” shall mean the State of Tennessee.


“UCC” shall mean the Uniform Commercial Code as adopted by the State.


“Unit” shall mean a single Ballast.

 
3

--------------------------------------------------------------------------------

 

ARTICLE II


FORMATION, NAME, ETC.


Section 2.1               Formation.  The Joint Venture is hereby formed as a
Tennessee joint venture or general partnership effective as of the Effective
Date upon the terms and conditions in this Agreement.


Section 2.2               Name.  The name of the Joint Venture is AXIS Joint
Venture.  All business of the Joint Venture shall be conducted under that name
or under any other name adopted by the Partners.


Section 2.3               Principal Place of Business.  The principal place of
business of the Joint Venture within the State of Tennessee shall be 2620
Thousand Oaks Boulevard, Suite 4000, Memphis, TN 38118.  The Joint Venture may
have such other places of business and registered office as the Partners shall,
from time to time, deem advisable.


Section 2.4               Term.  The Joint Venture shall commence on the
Effective Date and shall continue until terminated under this Agreement.1




ARTICLE III


BUSINESS OF JOINT VENTURE; OBLIGATIONS; INVENTORY FUNDING


Section 3.1               Permitted Business.  The business of the Joint Venture
shall be to facilitate, and make funds available for, the acquisition by AXIS of
IRC Inventory, and to sell such IRC Inventory to Customers of AXIS, and all
activities necessary, convenient or incident to the foregoing purpose.


Section 3.2               Limitation.  The Joint Venture may engage in the
specific activities set forth in Section 3.1 and any and all other lawful
business activities whatsoever conducive to or expedient for the furtherance of
such purposes or objectives, and the Joint Venture may exercise all powers
necessary to, connected with, or incident to the accomplishment of such business
purposes. The Joint Venture shall not engage in any other trade or business, or
engage in any unrelated trade or business activity, and no Partner shall have
any authority to hold himself out as a general agent of another Partner in this
or any other business or activity.


Section 3.3                AXIS Obligations.


3.3.1           First Purchase Order.  As soon as possible after the Effective
Date, AXIS shall obtain a Purchase Order from a Customer (assumed to be
Consolidated Electrical Distributors, Inc.) for the purchase of 12,000 Units of
IRC Inventory from AXIS at a price of at least $39 per Unit, for a total
purchase price of at least $468,000.  After payment to a Manufacturer (assumed
to be Duropower, Inc.) is made or arranged by IRC for the balance of the cost of
the AXIS Contributed Inventory composing part of the said IRC Inventory
(expected to be $24,180.20), AXIS shall cause such IRC Inventory to be delivered
to the Customer by a shipper acceptable to IRC (ABF Freight Systems, Inc. is
acceptable to IRC) and shall cause payment from the Customer to be made directly
to the Magna Account.  AXIS acknowledges the purchase of the aforesaid IRC
Inventory by AXIS from a Manufacturer will be provided or arranged by IRC,
whether through direct payment to such Manufacturer or loan to AXIS, or through
a Direct Pay Letter of Credit obtained by IRC.  Upon the execution of this
Agreement, AXIS shall execute such documentation as is necessary to confirm the
obligation of AXIS to repay IRC for the cost of said IRC Inventory, should the
resale of the IRC Inventory to a Customer not occur, or should yield
insufficient sales proceeds to repay IRC, as well as the obligation to repay any
expenses advanced by IRC.  Such documentation shall include, without limitation,
a promissory note, security agreement and UCC-1 financing statements.  AXIS
shall cause the Customer to issue reports at least monthly on how much of the
IRC Inventory has been resold by the Customer.
 
 
4

--------------------------------------------------------------------------------

 

3.3.2           Sale of AXIS Stock to DHAB.  Upon the execution of this
Agreement, AXIS shall issue or cause to be issued 163,192,720 shares of ATG
Stock to DHAB in return for the execution by DHAB of the DHAB Purchase Money
Note, as well as the DHAB Stock Pledge Agreement pledging the ATG Stock as
collateral for said note and appropriate stock power.


IRC has advised AXIS that IRC intends to invest in DHAB and to be a member
thereof.  AXIS acknowledges, understands and agrees that the issuance of the
shares of ATG Stock as aforesaid, is an important and essential condition of
IRC’s willingness and agreement to assist in obtaining the funding for the
purchase by AXIS of the IRC Inventory necessary to fill the Purchase Orders
obtained by AXIS For the sale of the IRC Inventory to the Customers placing such
Purchase Orders.  IRC would not enter into this Agreement, and provide the
funding for the purchase of the IRC Inventory, were it not for such commitment
on the part of AXIS to issue the new shares of ATG Stock to DHAB.


AXIS shall agree in the DHAB Stock Pledge Agreement to release to DHAB from time
to time, but at least on a quarterly basis, or as otherwise requested by DHAB,
such shares of ATG Stock as have been either paid for through payments on the
DHAB Purchase Money Note (based on a prorated basis according to how much of the
DHAB Purchase Money Note has been paid using 4 cents per share as the release
price), or have been earned through performance by DHAB or its principals in
efforts to market AXIS products and grow the customer base of AXIS resulting in
a reduction of the indebtedness owing under the DHAB Purchase Money Note.  AXIS
agrees to work in good faith with DHAB to mutually agree promptly after the
execution of this Agreement upon a method of calculating how much of the ATG
Stock sold to DHAB will be released from the DHAB Stock Pledge Agreement, and
how much of the indebtedness evidenced by the DHAB Purchase Money Note shall be
satisfied, as a result of such performance by DHAB.


3.3.3           Second Purchase Order.  As soon as possible after the Effective
Date, AXIS shall obtain a second Purchase Order from a Customer for the purchase
of 12,000 Units of IRC Inventory at a price of at least $492,000.  After payment
is made or arranged by IRC in the same manner as with the first Purchase Order,
AXIS shall cause such IRC Inventory to be delivered to the Customer by a shipper
acceptable to IRC (ABF Freight Systems, Inc. is acceptable to IRC) and direct
payment from the Customer directly to the Magna Account.  Upon the execution of
this Agreement, AXIS shall also execute similar documentation to that required
by 3.3.1 to confirm the repayment obligation of AXIS to IRC.
 
 
5

--------------------------------------------------------------------------------

 

Other than as provided herein in Section 3.3.7 hereof, and as presently agreed
to with Gemini Strategies, LLC, in existing loan documents, AXIS agrees not to
issue, or agree to issue, any additional shares of ATG Stock prior to July 20,
2010.


3.3.4           Gemini Consent and Subordination.  In order for IRC to be able
to provide or arrange funding for the purchase by AXIS of the IRC Inventory,
prior to any funding provided or arranged by IRC, AXIS shall obtain from Gemini
its consent to the IRC Inventory funding arrangement and a UCC-3 subordination
of its existing lien perfected by certain UCC-1 financing statements encumbering
the Inventory that will become the IRC Inventory, as well as accounts, general
intangibles, proceeds and other personalty relating to the IRC Inventory.


3.3.5           Repayment of IRC; Expenses and IRC Fee.  As sufficient proceeds
are received in the Magna Account, IRC shall be promptly repaid for all sums
provided, advanced or paid by IRC for purchase of the IRC Inventory, as well as
for all reasonable costs and expenses advanced by IRC to AXIS, or paid or
incurred by IRC to third parties to the date of disbursement in connection
therewith, such expenses including, without limitation, engineering, travel,
attorneys’ and accountants’ fees, all such payments when made to IRC to be
applied in such order as IRC shall determine.  In addition, as soon as
sufficient funds are available IRC shall be promptly paid from the Magna Account
(or directly by AXIS if there are insufficient funds in the Magna Account) all
remaining sums advanced or provided by IRC, as well as a fee of $50,000 for
providing or arranging the IRC Inventory purchase, such fee to be payable on
demand after the funding has been provided or arranged by IRC for both the first
and second Purchase Orders, and either Customers have paid for all the IRC
Inventory, or accounts have been sold to a factor or other purchaser, or
combination of the above.


3.3.6           Operation of Magna Account.  AXIS shall direct all Customers to
send their payments directly to the Magna Account.  If any payments are sent
directly to AXIS instead of the Magna Account, AXIS shall immediately deliver
any funds or checks so received to Magna Bank for deposit in the Magna
Account.  The Magna Account shall be established requiring signatures from both
AXIS and IRC in order to withdraw funds, unless AXIS and IRC otherwise mutually
agree.  IRC acknowledges that AXIS will require frequent access to the Magna
Account and agrees to cooperate in good faith with AXIS to facilitate such
access in a reasonable manner.  Funds in the Magna Account shall be available
for disbursement to AXIS from time to time according to a budget mutually
approved by IRC and AXIS, as such budget may be modified or amended from time to
time by mutual agreement of the parties.  Once IRC has been repaid for all sums
due hereunder, and the Letters of Credit have all been terminated, cancelled and
released, the Magna Account shall be solely controlled by AXIS.

 
6

--------------------------------------------------------------------------------

 

IRC acknowledges and agrees that, prior to IRC having been paid in full all sums
due to be paid to IRC hereunder, 10% of the proceeds received from the sale of
IRC Inventory deposited in the Magna Account may be used by AXIS to pay to
Gemini at such time and in such manner as may be agreed upon between AXIS and
Gemini.


3.3.7           Additional Working Capital; Preferred Stock Issue.  At the next
Shareholder’s meeting the shareholders shall vote on whether or not to retire
the note (its debt to DHAB) with the issuance of a second class of no par value
stock issued to DHAB.  This second class of stock shall be paid a coupon of 8%
per annum on the actual capital raised if less than $6,000,000, to be paid
quarterly. DHAB commits to vote in favor of retiring the note.


The purpose of this second class of stock shall be to hold a collateral interest
in the assets of AXIS.  This second class of stock shall not vote or participate
in any financial upside available to other classes of stock and may not be
redeemed for more than the actual capital raised plus any accrued
dividends.  Any proceeds realized by the sale of the collateral in excess of the
actual capital raised plus any accrued dividends shall inure to the benefit of
all other classes of stock.


Section 3.4               IRC Obligations.


3.4.1           First Purchase Order; Letters of Credit.  Once AXIS obtains the
first Purchase Order from a Customer for the purchase of 12,000 Units of IRC
Inventory at a price of at least $39 per Unit for a total purchase price of at
least $468,000, IRC shall obtain a Standby Letter of Credit for said sum from a
financial institution of its choosing (intended to be Magna Bank) for the
benefit of said Customer.  In addition, IRC shall obtain a Direct Pay Letter of
Credit to cover the purchase price of the AXIS Contributed Inventory composing
part of the IRC Inventory necessary to fill the Purchase Order from said
Customer (not to exceed $24,180.20).  When the IRC Inventory has been shipped to
said Customer by AXIS, the Standby Letter of Credit for $468,000 shall also be
delivered to said Customer in such manner as shall be determined by IRC, as to
the exact timing and coordination with the delivery of said Standby Letter of
Credit and receipt of payment from said Customer for the IRC Inventory.


3.4.2           Second Purchase Order; Letter of Credit.  Once AXIS has obtained
a second Purchase Order from a Customer for the purchase of 12,000 Units of IRC
Inventory at a price of at least $492,000, IRC shall arrange a Direct Pay Letter
of Credit in the maximum amount of $120,000 to be issued to the Manufacturer of
said IRC Inventory.  IRC shall arrange another Direct Pay Letter of Credit in
the maximum amount of $120,000 to be issued to said Manufacturer for the balance
of the IRC Inventory order at such time as is agreed upon between IRC, AXIS and
said Manufacturer.  Once the IRC Inventory is shipped by a Manufacturer and
necessary confirmation of such shipping with a company acceptable to IRC has
been received by IRC, the Direct Pay Letters of Credit shall be drawn upon in
accordance with the terms thereof and payment made to the Manufacturer.


3.4.3           Repayment of IRC; Expenses and IRC Fee.  IRC shall provide up to
the maximum sum of $45,819.80 for reasonable expenses of AXIS or IRC consisting
of engineering and other items approved by IRC. IRC shall be reimbursed for any
sums expended by IRC for such expenses once demand for repayment is made by
IRC.  IRC agrees to perform the services set forth herein, and arrange or
provide the funds necessary to purchase the IRC Inventory in return for
reimbursement by AXIS of the costs of the IRC Inventory as set forth in 3.3.5
above, all reasonable expenses incurred by IRC in connection therewith,
including, without limitation, engineering, travel, legal and accounting fees,
and a fee of $50,000 to be paid to IRC once the Customers to whom the IRC
Inventory has been sold have sent their purchase price to the Magna Account, or
in the alternative, once all such accounts have either been paid or have been
factored or sold by AXIS, and the monies have been received by AXIS or in the
Magna Account.  Notwithstanding the foregoing, AXIS acknowledges that certain
monies have been heretofore contributed or spent by Kevin Adams and that he
shall be reimbursed either by IRC, who shall then be reimbursed by AXIS from the
Magna Account, or by AXIS directly if there are insufficient funds in the Magna
Account to do so.

 
7

--------------------------------------------------------------------------------

 

3.4.4           Additional Working Capital; Common Stock Issue.  In addition to
the short term inventory funding needs provided by IRC, IRC also agrees to
assist, or to allow a principal of IRC to assist, without any guarantee of
success, DHAB in raising up to $6,000,000 of additional funding for the future
working capital needs of AXIS and other purposes as described below.  In
consideration of AXIS’ agreement to issue 163,192,720 shares of ATG Stock to
DHAB, IRC has agreed to provide or arrange the funding for the IRC Inventory as
aforesaid, and to assist DHAB in efforts to obtain additional working capital
funding, and DHAB has agreed to execute the DHAB Purchase Money Note and DHAB
Stock Pledge Agreement.


Once raised and ready for disbursement, the additional funds will be disbursed
as follows: (a) such sum as is necessary to pay off or purchase the indebtedness
of AXIS to Gemini, at which time if purchased by DHAB Gemini will transfer all
its right, title and interest, as well as all collateral, to DHAB; and (b) the
balance into Axis’s operating account at Magna Bank  If not previously extended,
DHAB agrees to modify the note to reflect a maturity date of April 12, 2015, or
such other date as may be mutually agreed upon.


AXIS understands and acknowledges that IRC is not a guarantor of success in
being able to assist DHAB in its efforts to raise the additional funding for the
purposes set forth above, but will assist or allow its CEO Kevin Adams to assist
in such efforts.


3.5             Conditions to IRC Transaction.


All obligations of the parties hereto to close the IRC Transaction and perform
their respective obligations hereunder, as and when required, are expressly
conditioned on the fulfillment and satisfaction of the following conditions at
such time and in such order as is either required herein or otherwise mutually
acceptable to the parties hereto:


 
1.
The due execution and performance of this Agreement and all other documents
required hereunder by all parties hereto including, without limitation, the IRC
Security Agreement and the AXIS Notes.

 
2.
The applications by IRC for and issuance of the Letters of Credit.


 
8

--------------------------------------------------------------------------------

 

 
3.
The execution by AXIS of, and repayment of the obligations evidenced by, the
promissory notes and collateral documents evidencing and securing AXIS’
obligation to pay to IRC all sums provided by, or otherwise due to, IRC in
connection herewith.

 
4.
The issuance to DHAB of 163,192,720 shares of ATG Stock and execution by DHAB of
the DHAB Purchase Money Note and DHAB Stock Pledge Agreement.

 
5.
The amendment by Gemini of its UCC-1 financing statements releasing its lien on
the IRC Collateral.

 
6.
Such other documents and things as are either required hereunder, or as are
reasonably required by any party hereto to properly close and consummate the
provisions of this Agreement.

 
7.
There is no default by either party hereunder, and all obligations and covenants
have been complied with in all material respects as of the date any performance
by either party is required hereunder.



Notwithstanding anything herein to the contrary, it is understood and agreed
that the obligation of IRC to perform its obligations hereunder shall be
terminated at IRC’s option upon the failure of any condition herein, or AXIS’
default in the performance of any of its obligations hereunder, which default or
failure continues to exist after the expiration of two (2) weeks after notice
from IRC to AXIS of such default or failure of condition.


ARTICLE IV


ACCOUNTING, RECORDS AND REPORTS


Proper and complete books and records of account shall be kept by the Joint
Venture and shall, at all times, be maintained at the principal office of the
Joint Venture.  All such books and records shall be subject to inspection and
copying by the Partners, or their agent or attorney.  Each Partner shall have
access to true and full information regarding the status of the Joint Venture’s
business and financial condition, and shall render, on demand, true and full
information of all things affecting the Joint Venture to any other Partner.


ARTICLE V


AUTHORITY, MEETINGS OF PARTNERS


Section 5.1               Authority of Partners.  Each Partner shall have the
responsibilities set forth herein and may only exercise such powers and do such
lawful acts and things as are incidental, necessary or appropriate in the
implementation and completion of each such Partner’s responsibilities
hereunder.  Except as otherwise specifically provided, the Partners shall not
have authority to bind the Joint Venture, and agree not to take any action to
bind the Joint Venture.


Section 5.2               Meetings.  Meetings of the Partners may be called by
any Partner by signing, dating, and delivering to the other Partner written
notice or demand for a meeting describing the purpose or purposes for which it
is to be held.  Meetings may be held in or out of the State of Tennessee at such
place and time as the Partners may mutually agree, and may take place by
telephone.

 
9

--------------------------------------------------------------------------------

 

Section 5.3               Notice of Meetings.  Unless otherwise mutually agreed,
written notice of the date, time, and place of each meeting and, a statement of
the purpose or purposes of the meeting, shall be given to each Partner not less
than two (2) days nor more than thirty (30) days before the meeting
date.  Notice shall be in writing and delivered by mail or private carrier.  If
mailed, written notice to the Partners shall be effective when mailed, if mailed
postpaid and correctly addressed to the Partner’s address shown in the Joint
Venture’s current record of Partners.  If not mailed, written notice shall be
effective when received. If a meeting is adjourned to a different date, time, or
place, notice need not be given of the new date, time, or place if the new date,
time, or place is announced at the time of adjournment.


Section 5.4               Actions Without A Meeting.  Any action required or
permitted to be taken by the Partners may be taken without a meeting by written
consent signed by Partners with voting power equal to the voting power that
would be required to take the same action at a meeting of the Partners at which
all Partners are present.  The action must be evidenced by one (1) or more
instruments evidencing the waiver and consent.  All instruments may be signed in
counterparts.


Section 5.5               Waiver of Notice.  A Partner may waive any notice of a
meeting required by this Agreement.  A waiver of notice by a Partner is
effective, whether given before or after a meeting, if the notice is in
writing.  A Partner’s attendance at a meeting is a waiver of notice of that
meeting, unless the Partner objects at the beginning of the meeting (or promptly
upon his arrival) to the transaction of business because the meeting is not
lawfully called or convened, or objects before a vote on an item of business
because the item may not lawfully be considered at that meeting and does not
participate in the consideration of the item at that meeting.  The Secretary
shall note the objection in the minutes of the meeting.  Unless otherwise
determined by the Partners, the record date for determining Partners entitled to
vote shall be the date of notice of a meeting.


ARTICLE VI


DISSOLUTION AND WINDING UP


The Joint Venture shall be dissolved and its affairs wound up, upon the first to
occur of the following events (which, unless the Partners agree to continue the
business, shall constitute Dissolution Events):


(a)           the written consent of the Partners;


(b)           the sale of all of the IRC Inventory and distribution to the
Partners of the proceeds of such sale in the manner set forth herein;


(c)           the occurrence of any event that causes there to be only one (1)
Partner; or



 
10

--------------------------------------------------------------------------------

 

(d)           the occurrence of any event which makes it impossible or unlawful
to carry on the business of the Joint Venture.


The Partners hereby agree that, notwithstanding any provision of the Act, the
Joint Venture shall not dissolve prior to the occurrence of a Dissolution
Event.  If it is determined, by a court of competent jurisdiction, that the
Joint Venture has dissolved prior to the occurrence of a Dissolution Event, the
Partners hereby agree to continue the business of the Joint Venture without a
winding up or liquidation. Upon the occurrence of a Dissolution Event, the Joint
Venture shall cease carrying on the Joint Venture business, except insofar as
may be necessary for the winding up of its business, but the Joint Venture is
not terminated, and continues until the winding up of the affairs of the Joint
Venture is completed.


ARTICLE VII


MISCELLANEOUS PROVISIONS


Section 7.1               Notice.
 
(a)             All notices, demands, requests and other communications required
or permitted to be given by any provision of this Agreement shall be in writing
(the term “writing” shall include facsimile, electronic mail or other electronic
transmission) and sent by (i) first class, regular, registered or certified
mail; (ii) commercial delivery service; (iii) air or other overnight delivery
service; (iv) facsimile, electronic mail or other electronic transmission; or
(v) hand delivery, to the party to be notified addressed as follows:
 
 
If to AXIS:
Axis Technologies, Inc.

Axis Technologies Group, Inc.
2055 South Folsom Street
Lincoln, NE 68522


William H Bethell
211 Pine Street
Massapequa Park, NY 11762




 
If to IRC:
IRC – Interstate Realty Corporation

2620 Thousand Oaks Boulevard, Suite 4000
Memphis, TN 38118
Attn: J. Kevin Adams


(b)             Any such notice, demand, request or communication shall be
deemed to have been given and received for all purposes under this
Agreement:  (i) three (3) business days after the same is deposited in any
official depository or receptacle of the United States Postal Service first
class certified mail, return receipt requested, postage prepaid; (ii) on the
next business day after the same is deposited with a nationally recognized
overnight delivery service that guarantees overnight delivery; (iii) on the date
of confirmed transmission when delivered by facsimile, electronic mail or other
electronic transmission; and (iv) on the date of actual delivery to such party
by any other means; provided, however, if the day such notice, demand, request
or communication shall be deemed to have been given and received as aforesaid is
not a business day (or if delivery is made after 5:00 p.m. (recipient’s local
time) on any business day), such notice, demand, request or communication shall
be deemed to have been given and received on the next business day.
 

 
11

--------------------------------------------------------------------------------

 

(c)              Any party to this Agreement may change such party’s address for
the purpose of notice, demands, requests and communications required or
permitted under this Agreement by providing written notice of such change of
address to all of the parties by written notice as provided herein.
 
Section 7.2               Binding Effect.  Except as otherwise provided in this
Agreement, every covenant, term and provision of this Agreement shall be binding
upon and inure to the benefit of the parties hereto, their successors and
assigns.
 
Section 7.3               Written Agreement Required.  This Agreement, any and
all amendments hereto and any restated agreement of the Joint Venture shall be
in writing, and all provisions of any such agreement shall be set forth in a
single integrated document.  For purposes of this provision, a document and all
duly adopted amendments thereto shall be deemed to constitute a “single
integrated document.”
 
Section 7.4               Construction.  Every covenant, term and provision of
this Agreement shall be construed simply according to its fair meaning and not
strictly for or against any Partner.
 
Section 7.5               Time.  Time is of the essence with respect to this
Agreement.
 
Section 7.6               Headings.  Section and other headings contained in
this Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.
 
Section 7.7               Severability.  Every provision of this Agreement is
intended to be severable.  If any term or provision hereof is illegal, invalid
or unenforceable for any reason whatsoever, such illegality or invalidity shall
not affect the validity, legality or unenforceability of the remainder of this
Agreement which shall be modified as needed to effectuate the intent of the
parties expressed herein.
 
Section 7.8               Additional Assurances.  Each Partner, upon the request
of the other Partners, agrees to perform all further acts and execute,
acknowledge, and deliver any documents that may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Agreement.
 
Section 7.9               Governing Law.  This Agreement shall be governed in
all respects, including validity, interpretation and effect by, and shall be
enforceable in accordance with the internal laws of the State of Tennessee,
without regard to conflicts of laws principles.
 
 
12

--------------------------------------------------------------------------------

 

Section 7.10             Counterpart Execution.  This Agreement may be executed
in multiple counterparts, each one of which shall be deemed an original, but all
of which shall be considered together as one and the same instrument.  Further,
in making proof of this Agreement, it shall not be necessary to produce or
account for more than one (1) such counterpart.  Execution by a party of a
signature page hereto shall constitute due execution and shall create a valid,
binding obligation of the party so signing, and it shall not be necessary or
required that the signatures of all parties appear on a single signature page
hereto.
 
Section 7.11            Electronic Transmission.  Delivery of an executed
counterpart of this Agreement  or any other document, instrument notice, or
communication required or permitted to be delivered pursuant to this Agreement
(or executed signature pages to this Agreement or such other document,
instrument notice, or communication required or permitted to be delivered
pursuant to this Agreement) may be made by facsimile or other electronic
transmission.  Any such counterpart or signature pages sent by facsimile or
other electronic transmission shall be deemed to be written and signed originals
for all purposes, and copies of this Agreement or any other document, instrument
notice, or communication required or permitted to be delivered pursuant to this
Agreement containing one or more signature pages that have been delivered by
facsimile or other electronic transmission shall constitute enforceable original
documents.  As used in this Agreement, the term “electronic transmission” means
and refers to any form of communication not directly involving the physical
transmission of paper that creates a record that may be retained, retrieved and
reviewed by a recipient of the communication, and that may be directly
reproduced in paper form by such a recipient through an automated process.
 
Section 7.12            Specific Performance.  A Partner shall be entitled to
obtain (i) injunctive relief against threatened conduct that will cause the
Joint Venture or such Partner loss or damage, (ii) specific performance to
enforce the provisions hereof, in each case under the usual rules of law and
equity, including without limitation the applicable rules for obtaining specific
performance, restraining orders, and preliminary and permanent injunctions.
 
Section 7.13             Arbitration.  Subject to Section 7.12 above, any
controversy, claim, or dispute arising out of or relating to this Agreement,
including any alleged breach or threatened breach of the provisions contained in
this Agreement shall, upon demand of a party to the controversy, claim, or
dispute, be resolved by arbitration held in Memphis, Tennessee, and administered
by the American Arbitration Association or any successor organization (the
“AAA”) in accordance with the Commercial Arbitration Rules of the AAA, and, to
the maximum extent applicable, pursuant to the Federal Arbitration Act, 9 U.S.C.
1 et seq.  An award rendered in any such proceeding shall be final, binding, and
non-appealable, and judgment thereon may be entered in any court having
competent jurisdiction.  The parties shall hold an initial meeting within thirty
(30) days from receipt of notice from the requesting party of a request for
arbitration.  Unless otherwise agreed in writing, the parties will jointly
appoint a mutually acceptable arbitrator not affiliated with either party.  If
the parties are unable to agree upon such appointment within thirty (30) days of
the initial meeting, the parties shall obtain an odd numbered list of not less
than five (5) potential arbitrators from the Circuit Court of Tennessee for the
Thirtieth Judicial District at Memphis or the United States District Court for
the Western District of Tennessee in Memphis, Tennessee.  Each party shall
alternatively strike a single name from the list until only one name remains,
with such person to be the arbitrator.  The party requesting the arbitration
shall strike the first name.  Each party shall pay one-half (½) of the costs
related to the arbitration, unless the arbitrator’s decision provides
otherwise.  Each party shall bear its own costs to prepare for and participate
in the arbitration.  Each party shall produce at the request of the other party,
at least thirty (30) days in advance of the hearing, all documents to be
submitted at the hearing and such other documents as are relevant to the issues
or likely to lead to relevant information.  Subject to the limitations contained
in this Agreement, the arbitrator may grant any remedy or relief they deem just
and equitable, including any provisional and injunctive remedies available at
law or in equity (in which case the party receiving such relief may apply to the
court of competent jurisdiction for enforcement of such provisional or
injunctive order, without prejudice to the continued arbitration of the matter);
provided, however, upon the demand of any party to the controversy, claim, or
dispute, the AAA may appoint a single “provisional relief” arbitrator on an
expedited basis to consider any request for, and grant, such provisional or
injunctive remedy; and provided further, the arbitrator shall award reasonable
attorneys’ fees and expenses to the prevailing party.  The arbitrator shall
resolve all disputes in accordance with the applicable laws of the State of
Tennessee and supported by substantial evidence in the record; and the failure
to apply the applicable laws of the State of Tennessee or entry of a decision
that is not based on substantial evidence in the record shall be grounds for
modifying or vacating an arbitration decision.  The arbitrator will be
knowledgeable in the subject matter of the dispute.  The arbitrators will make
specific, written findings of fact and conclusions of law.  The arbitrators’
findings of fact will be binding on all parties and will not be subject to
further review.
 
 
13

--------------------------------------------------------------------------------

 

Section 7.14                     Advice of Counsel  Each Person signing this
Agreement:
 
(a)           understands that this Agreement contains legally binding
provisions;
 
(b)           is advised, and has had the opportunity, to consult with that
Person’s own attorney;
 
(c)           has either consulted with the Person’s own attorney or consciously
decided not to consult with the Person’s own attorney; and
 
(d)           has had the reasonable opportunity to seek the advice of and
consult with its own independent legal counsel in connection this Agreement and
the transactions contemplated herein and have either consulted with and obtained
the advice of independent legal counsel or made the conscious decision not to
consult with its own legal counsel.
 




[SIGNATURE PAGE FOLLOWS]

 
14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have set their hand to be effective as of
the date first above set forth.



   
Axis Technologies Group, Inc.
               
By:  /S/
   
Name:  Kip Hirschbach
   
Title:   CEO
               
Axis Technologies, Inc.
               
By:  /S/
   
Name:  Jim Erickson
   
Title:  President
               
IRC – Interstate Realty Corporation
               
By:  /S/
   
Name:  J. Kevin Adams
   
Title:  CEO
                     
DHAB, LLC
               
By:  /S/
   
Name:  J. Kevin Adams
   
Title:  CEO
           

 

15

--------------------------------------------------------------------------------